IN THE COURT OF APPEALS OF TENNESSEE
                             WESTERN SECTION AT NASHVILLE


JEFFREY A. THOMPSON, a minor                                )
by his next friend and guardian,                            ) Davidson Circuit No. 93C-3547
TREIVA GRIFFIN,                                             )
                                                            ) Appeal No. 01A01-9604-CV-00146
        Plaintiff/Appellant,                                )
                                                            )
vs.                                                         )
                                                            )
                                                                                FILED
JOHN A. DYER,                                               )
                                                            )             September 18, 1996
        Defendant/Appellee.                                 )
                                                                           Cecil W. Crowson
                                                                         Appellate Court Clerk

                                  RULE 10 ORDER AND OPINION


        This appears to be a proper matter for consideration pursuant to Court of

Appeals Rule 10(a).1



        This is a personal injury action arising out of an automobile accident. Following a

trial, the jury returned a verdict in favor of defendant. The sole issue raised by plaintiff is

whether the jury verdict was contrary to the weight of the evidence.



        We note at the outset that plaintiff has mischaracterized our standard of review on

appeal. The pertinent inquiry is not whether the verdict was contrary to the weight of the

evidence because appellate courts may not reweigh the evidence on appeal from a jury

verdict. Grissom v. Metropolitan Gov’t., 817 S.W.2d 679, 684 (Tenn. App. 1991). Where,

as here, a trial judge has approved a jury’s verdict, our standard of review is whether there

is any material evidence to support the verdict. T.R.A.P. 13(d). Thus, we will set aside a

judgment on a jury verdict only where the record contains no material evidence to support

the verdict. Foster v. Bue, 749 S.W.2d 736, 741 (Tenn. 1988).



        From our review of the record, we conclude that there was evidence presented at


        1
          Rule 10 (Cou rt of Appeals).Affirmance W ithout Opinion.--(a) The Court, with the concurrence of all
judges participating in the case, may affirm the action of the trial court by order without rendering a formal
opinion when an opinion would have no precedential value and one or more of the following circumstances
exist and are dispositive of the appeal:
(1) T he C ourt c onc urs in the fa cts a s fou nd o r as foun d by ne ces sary imp lication b y the trial court.
(2) There is m ate rial evidence to support the verdict of the ju ry.
(3) No reversible error of law appears.
trial from which the jury could have concluded that defendant was not negligent. The trial

judge agreed with the jury’s determination in this regard and approved the verdict. (TR 57)

Accordingly, we find that there exists material evidence in the record to support the

judgment below.



       The judgment of the trial court is affirmed in toto. Costs of this appeal are adjudged

against appellant.




                                                         HIGHERS, J.




                                                         CRAWFORD, P.J., W.S.




                                                         CANTRELL, J.




                                             2